UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4047



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE RONDELL TISDALE, a/k/a Gary Olson,
a/k/a Derek Cory Coakley, a/k/a Donavan Tyrell
Pryor, a/k/a Samuel Leon Winston, a/k/a James
Jackson, a/k/a Derek O. Oakley,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-289)


Submitted:   November 6, 2003             Decided:   December 1, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diedreich P. Von Lehe, III, DIEDREICH P. VON LEHE, III, P.A.,
Charleston, South Carolina, for Appellant.    Mary Gordon Baker,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Tisdale seeks to appeal his sentence of thirty-six

months’ imprisonment imposed following his guilty plea pursuant to

a written plea agreement to uttering and possessing counterfeit

securities, in violation of 18 U.S.C. § 513 (2000).                 Tisdale’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), alleging one sentencing issue: whether the district

court abused its discretion in sentencing Tisdale within the

appropriate guidelines range.          Counsel stated that, in his view,

this issue is not a meritorious ground for appeal. Though notified

of his right to do so, Tisdale has not filed a pro se supplemental

brief.     After reviewing the calculation of Tisdale’s sentence and

the record on appeal, we find no error and affirm.

        In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.               This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move    in   this   court   for   leave   to   withdraw    from

representation. Counsel’s motion must state that a copy thereof was

served on the client.         We dispense with oral argument because the

facts    and   legal    contentions    are   adequately    presented   in    the




                                        2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3